Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 28, 1988 {People v Galloway, 138 AD2d 735 [1988]), affirming a judgment of the County Court, Nassau County, rendered April 19, 1985.
Ordered that the application is denied.
The.appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Schmidt, Crane and Mastro, JJ., concur.